DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed February 25, 2022, are responsive to the office action mailed November 26, 2021.  Claims 1-20 were previously pending.  Claims 1, 4, 7-8, 11-12, 14-15, and 18-19, have been amended and claims 2, 5, 9, and 16, cancelled.  Claims 1, 3-4, 6-8, 10-15, and 17-20, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claim 4 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment of claim 4 has overcome this ground of rejection of that claim.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1, 3-4, 6-8, 10-15, and 17-20, were rejected under 35 U.S.C. 103 as being unpatentable over Zartasha et al. (Paper No. 20210604; WO 2016/141361 A1) in view of Hunn (Paper No. 20211012; Patent No. US 10,445,698 B2). The amendment has overcome this ground of rejection of the claims.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed February 25, 2022, have been fully considered but they are not persuasive.  Claims 1, 3-4, 6-8, 10-15, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
“Applicant respectfully submits that claim 1 is directed to the practical application of managing transaction documents.”  Remarks p.10.  “Managing transaction documents” is a vaguely recited field of use, it is not in itself a practical application in accordance with the definition of that concept in the MPEP as detailed in the body of the rejection.  Applicant’s follow on argument merely cites to a portion of the specification that describes the abstract idea in a more prosaic manner than the recitation appearing in the claims, but it is still an abstract idea.  The argument is not persuasive and this rejection is maintained.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed February 25, 2022, with respect to the rejection of claims 1, 3-4, 6-8, 10-15, and 17-20, have been fully considered and are persuasive to the extent they rely on the amended limitations.  It is noted that applicant does not so much argue as merely state amended claim language and declare that it is not present in the cited prior art.  This is sufficient because it is true of at least some of the amended limitations.  This rejection of claims 1, 3-4, 6-8, 10-15, and 17-20, has been withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the “document sharing platform” in claims 1, 3-4, 6-7, 15, and 17-20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-4, 6-8, 10-15, and 17-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1, 3-4, and 6, are directed to a process, claims 8 and 10-14 are directed to a machine, and claims 15 and 17-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
These claims also recite, inter alia,
“receiving, at a document sharing platform, a purchase order, the purchase order being associated with purchase information that identifies a product, a product quantity, and a first order identifier that is assigned to the purchase order by a purchaser-side system, the purchase order being received from the purchaser-side system; transmitting, by the document sharing platform, a request to validate the purchase order, the request being transmitted to a seller-side system; instantiating, by the document sharing platform, a transaction document in response to receiving an indication from the seller-side system that the purchase order is successfully validated, including the purchase information into the transaction document, and recording the transaction document in a cryptographically protected ledger; and progressively updating the transaction document with information provided by the purchaser-side system and the seller-side system as the purchase order is being fulfilled, wherein each update to the transaction document is recorded in the cryptographically protected ledger; wherein the transaction document is dedicated to storing information related to only one purchase order; and wherein updating the transaction document includes inserting an invoice associated with the purchase order into the transaction document, inserting seller remittance data that is associated with a payment corresponding to the invoice into the transaction document, inserting purchaser remittance data that is associated with the payment into the transaction document, and inserting one or more status updates into the transaction document.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial or legal interactions (including agreements, advertising, marketing or sales activities or behaviors; business relations).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a “document sharing platform” described in the specification as “a peer-to-peer network” including “at least one processor,” in claims 1, 3-4, 6, 15 and 17-20, a memory and a processor in claims 8 and 10-14, and a non-transitory computer readable medium configured to store processor executable instructions, also in claims 15 and 17-20.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the “at least one processor” imported from the specification as the means behind the function performed by the “document sharing platform” in claims 1, 3-4, 6, 15 and 17-20, together with the non-transitory computer readable medium, in claims 15 and 17-20, and the memory and processor in claims 8 and 10-14, are broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The additional elements do not integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements are practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The claims do not describe any improvements to the functioning of a computer or to any other technology or technical field.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and the improvement would further need to be identifiable as the subject matter appearing in the claims.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claims are essentially props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. It ultimately only describes the abstract idea while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 3-4, 6-7, 10-14, and 17-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification and manipulation of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1, 3-4, 6-8, 10-15, and 17-20, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-15, and 17-20, would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of subject matter allowable over the prior art:
Independent claims 1, 8, and 15, recite inter alia
“wherein updating the transaction document includes inserting an invoice associated with the purchase order into the transaction document, inserting seller remittance data that is associated with a payment corresponding to the invoice into the transaction document, inserting purchaser remittance data that is associated with the payment into the transaction document, and inserting one or more status updates into the transaction document.”  Claim 1.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument.  The prior art most closely applicable to the above series of limitations is the previously relied upon Hunn reference.  Hunn (Paper No. 20211012; Patent No. US 10,445,698 B2).  Hunn teaches contract formation and execution in a peer to peer negotiation environment including cryptographic ledgers.  Hunn describes the same transactional documentary elements and considerations as presently claimed but Hunn does not describe all of them as being combined in a single shared document.  The comparable feature of Hunn would be the contract object graph (COG), the document, but the object components appended to the COG are clauses and other elements of the contract itself.  “Contract state update” deals with changes to and execution of the contract itself, not the invoice, remittance data, etc., generated during the term of implementation.  Those are separate documents and separate elements outside of the inventive subject matter of Hunn.
The next closest relevant art is the other reference relied upon in the rejection under 35 USC 103 in the previous office action, Zartasha et al. (Paper No. 20210604; WO 2016/141361 A1).  Zartasha is no longer considered on point because it is directed to currency transactions rather than a product purchase order driven transaction between a buyer and seller.  As a result it does not approach the transaction in a similar way.
These references do not teach, anticipate, or fairly and reasonably render obvious the presently claimed subject matter, alone, or in combination with each other or other known prior art references.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for potential allowability of the claimed invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        June 13, 2022